EXHIBIT 10.11
THE GOODYEAR TIRE & RUBBER COMPANY
DEFINED BENEFIT EXCESS BENEFIT PLAN
Amended and Restated as of October 7, 2008, effective as of January 1, 2005
This Restatement is to provide provisions for compliance with Section 409A of
the Internal Revenue Code for all benefits under this Plan that were not both
earned and vested prior to January 1, 2005 within the meaning of Section 409A of
the Code (“Post-2004 Benefits”). All provisions of the Plan as last amended on
December 21, 2000 apply to the accrued benefits that were earned and vested as
of December 31, 2004 within the meaning of Section 409A of the Code (“Pre-2005
Benefits”). Where a prior provision no longer applies, that Section will be
shown as the original applying to Pre-2005 Benefits (“Pre-2005 Provisions”) and
the revised sections, if any, applying only to Post-2004 Benefits (“Post-2004
Provisions”). Nothing contained herein is intended to materially enhance a
benefit or right with respect to Pre-2005 Benefits under the Plan as of
October 3, 2004 or add a new material benefit or right to such Pre-2005
Benefits.
          WHEREAS, The Goodyear Tire & Rubber Company desires to establish an
excess benefit plan for the purpose of providing supplemental retirement
benefits on an unfunded basis to a select group of management or highly
compensated employees eligible to participate in accordance with the terms
hereof, as contemplated by Section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended (“Act”);
          NOW, THEREFORE, said excess benefit plan is hereby amended and
restated, effective January 1, 2005 to provide as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          For the purposes hereof, the following words and phrases shall have
the meanings indicated:
          1. An “Affiliated Employer” shall mean any employer required to be
affiliated with the Company under Section 414(b), (c), or (m) of the Internal
Revenue Code of 1986, as amended (“Code”).
          2. The “Company” shall mean The Goodyear Tire & Rubber Company, an
Ohio corporation, its corporate successors and the surviving corporation
resulting from any merger of The Goodyear Tire & Rubber Company with any other
corporation or corporations.
          3. An “Employee” shall mean any person employed by an Employer on a
salaried basis and eligible to participate in one of the Retirement Plans.
          4. An “Employer” shall mean the Company and any Affiliated Employer
that adopts the Plan as provided in Article VI.
          5. An “Excess Benefit Employee” shall mean any Employee designated by
the Chief Executive Officer of the Company and the Vice President of the Company
responsible for Human Resources to receive excess retirement benefits under
Article II hereof.
          6. “Plan” shall mean the plan as set forth herein, together with all
amendments hereto, which shall be called “The Goodyear Tire & Rubber Company
Defined Benefit Excess Benefit Plan.”
          7. The “Retirement Plans” shall mean The Goodyear Tire & Rubber
Company Salaried Pension Plan and The Goodyear Tire & Rubber Company Retail
Pension Plan, as the same shall be in effect on the date of an Employee’s
retirement, death, or other termination of employment.

2



--------------------------------------------------------------------------------



 



          8. The “Supplementary Plan” shall mean the Goodyear Supplementary
Pension Plan, as the same shall be in effect on the date of an Employee’s
retirement, death, or other termination of employment.
          All other words and phrases used herein shall have the meanings given
them in the Retirement Plans, unless a different meaning is clearly required by
the context.
ARTICLE II
EXCESS RETIREMENT BENEFITS
          1. Eligibility. An Excess Benefit Employee who retires, dies, or
otherwise terminates employment with an Employer under conditions that make such
Excess Benefit Employee or beneficiary eligible for a benefit under the
Retirement Plans, and whose benefit under the Retirement Plans is less than such
person’s benefit determined under the Retirement Plans, as if the limitations on
compensation pursuant to Code Section 401(a)(17) and of Code Section 415 were
not in effect, shall be eligible for an excess retirement benefit under the
Plan, provided, however, that any Excess Benefit Employee who receives a benefit
under the Supplementary Plan shall not be eligible for an excess retirement
benefit under the Plan.
          2. Amount of Payment.
          (a) (Applies as a Pre-2005 Provision only to Pre-2005 Benefits).
The monthly excess retirement benefit for Pre-2005 Benefits payable to an Excess
Benefit Employee or beneficiary shall be in such amount as is required, when
added to the monthly benefit based on the benefit earned and vested (within the
meaning of Section 409A of the Code) as of December 31, 2004 payable (before the
reduction applicable to any optional method of payment) to the Employee or
beneficiary under the Retirement Plans, to produce an aggregate monthly benefit
equal to the monthly benefit which would have been payable for service through
December 31, 2004 (before the reduction applicable to any optional method of
payment) to the

3



--------------------------------------------------------------------------------



 



Excess Benefit Employee or beneficiary under the Retirement Plans, determined as
if the limitations of Code Section 415 and on compensation pursuant to Code
Section 401(a)(17) were not in effect. All payments shall be made by the
Employer of the Excess Benefit Employee from its general assets. The terms of
payment of the excess retirement benefit shall be identical to those specified
in the Retirement Plans for the type of payment the Excess Benefit Employee or
beneficiary receives under the Retirement Plans.
          (b) (Applies as a Post-2004 Provision only to Post-2004 Benefits)
The amount of the Post-2004 Benefit under this Plan shall be an amount
calculated as follows: The amount of the Lump Sum Benefit the Excess Benefit
Employee would have been entitled to because of participation in one or more of
the Retirement Plans if those plans’ benefits were determined as if the
limitations of Code Section 415 and on compensation pursuant to Code
Section 401(a)(17) were not in effect, minus the actual Lump Sum Amount that
exceeds the present value of the monthly benefit based on the benefit earned and
vested (within the meaning of Section 409A of the Code) as of December 31, 2004
(the amount offset in determining the Pre-2005 Benefit in subsection (a) above)
the Excess Benefit Employee is entitled to under the Retirement Plans upon
separation from service (including retirement).
          (c) The total benefit under the Plan for an Excess Benefit Employee
will be the combination of any Pre-2005 Benefit and any Post-2004 Benefit.
ARTICLE III
PAYMENT OF BENEFIT
A. (Applies as a Pre-2005 Provision only to Pre-2005 Benefits)
     Optional Methods of Payment

4



--------------------------------------------------------------------------------



 



          1. If one of the optional methods of payment, whether automatic or
selected by the Employee, is applicable to the benefit payable to the Employee
or beneficiary under the Retirement Plans, then payment of any excess retirement
benefit hereunder shall be made in accordance with such option unless a valid
election is enforced under Section 2 of this Article III. The amount of the
excess retirement benefit payable to an Employee or beneficiary shall be reduced
to reflect any such optional method of payment. In making the determination and
reductions provided for in this Article III, the Company may rely upon
calculations made by the independent actuaries for the Retirement Plans, who
shall apply the factors then in use for such purpose in connection with the
Retirement Plans.
          2. Effective January 1, 2000, an Employee may have the excess
retirement benefit paid in a different optional method of payment than the
method that the benefit from any of the Retirement Plans is paid if the employee
has a valid election in place. An Employee has a valid election in place if the
Employee has filed a written election with the Manager of Pensions and Insurance
Operations electing the method of payment for the excess retirement benefit to
be paid at least 12 months prior to termination. If the Employee files an
election less than twelve (12) months prior to termination, then the method of
payment of the excess retirement benefit will be paid pursuant to the last valid
election on file, and if no valid election is on file, then the excess
retirement benefit will be paid in the same form of payment as the benefit under
the Retirement Plans is paid.
B. (Applies as a Post-2004 Provision only to Post-2004 Benefits)
     Time and Form of Payment
          1. Payment of Benefits. All Post-2004 Benefits provided for hereunder
shall be paid as a lump sum. Such lump sum payments will be made to any vested
Excess Benefit Employee within 90 days after separation from service who is not
a Specified Employee. Any vested

5



--------------------------------------------------------------------------------



 



Excess Benefit Employee who is a Specified Employee shall be paid such lump sum
on the first business day that is more than six months following the date of
separation from service. There is no adjustment to be made for the amount of the
payment due to the six-month waiting requirement.
          2. Specified Employees. A Specified Employee is an employee who is a
specified employee in accordance with Section 409A of the Code. The specified
employee identification date for the Plan is December 31 of each year. The
specified employee effective date for the Plan is each following January 1.
          3. Separation from service. For purposes of establishing whether an
employee has had a separation from service, the employee will be deemed to have
a separation from service on the date of termination of employment, if the
employee after the date of termination of employment is not reasonably
anticipated to provide a level of bona fide services that exceeds 25% of the
average level of bona fide services provided by the employee in the immediately
preceding 36 months (or the total period of employment, if less than 36 months),
within the meaning of Section 409A of tax code.
ARTICLE IV
ADMINISTRATION
          The Plan is a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. Accordingly, the Plan shall be construed and administered in the
manner appropriate to maintain the Plan’s status as such under the Act. To the
extent that the Act applies to the Plan, the Company shall be the “named
fiduciary” of and the “plan administrator” of the Plan. The Company shall be
responsible for the general administration of the Plan and for carrying out the

6



--------------------------------------------------------------------------------



 



provisions hereof. The Employers shall be responsible for making any required
benefit payments under the Plan. The Company shall have the sole and absolute
authority and power to administer and carry out the provisions of the Plan,
except that the Employers shall make any required benefit payments hereunder; to
determine all questions relating to eligibility for and the amount of any
benefit hereunder and all questions pertaining to claims for benefits and
procedures for claim review; to resolve all other questions arising under the
Plan, including any
questions of construction; and to take such further action as the Company shall
deem advisable in the administration of the Plan. All actions taken and
decisions made by the Company hereunder be final and binding upon all interested
parties.
ARTICLE V
AMENDMENT AND TERMINATION

  A.   Right to Amend or Terminate. The Company reserves the right in its sole
and absolute discretion to amend or terminate the Plan at any time by action of
its Board of Directors subject to the requirements of this Article; provided,
however, that no such action shall adversely affect the right of any Employee or
beneficiary to any excess retirement benefit determined under the provisions of
the Plan previously in effect for any period of time that the Employee was an
Excess Benefit Employee or the right of any Employee or beneficiary who is then
receiving excess retirement benefit payments hereunder, unless an equivalent
benefit is provided under the Retirement Plans or another Company plan.     B.  
Nothwithstanding the foregoing, no termination or amendment of this Plan may
accelerate payment of Post-2004 Benefits to any Participant except under the
following conditions subject to the mandatory six-month delay for Specified
Employees:

7



--------------------------------------------------------------------------------



 



               (1) The Company may terminate and liquidate the Plan within
12 months of a corporate dissolution taxed under section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided
that the amounts deferred under the Plan are included in the Participants’ gross
incomes in the latest of the following years (or, if earlier the taxable year in
which the amount is actually or constructively received): (a) the calendar year
in which the Plan termination and liquidation occurs; (b) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (c) the first calendar year in which the payment is
administratively practicable.
               (2) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.
               (3) The Company may terminate and liquidate the Plan, provided
that (a) the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company; (b) the Company terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the Company that would be aggregated with any terminated

8



--------------------------------------------------------------------------------



 



and liquidated agreements, methods, programs, and other arrangements under
Treasury Regulation §1.409-1(c) if any Participant had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated; (c) no payments in liquidation of the Plan are made
within 12 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan other than payments that would be
payable under the terms of the Plan if the action to terminate and liquidate the
Plan had not occurred; (d) all payments are made within 24 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and (e) the Company does not adopt a new plan that would be aggregated
with any terminated and liquidated plan under Treasury Regulation §1.409A-1(c)
if the same service provider participated in both plans, at any time within
three years following the date the service recipient takes all necessary action
to irrevocably terminate and liquidate the Plan.
ARTICLE VI
ADOPTION BY AFFILIATED EMPLOYERS
          Any Affiliated Employer that at the time is not an Employer hereunder
may adopt the Plan and become an Employer hereunder by action of its Board of
Directors and by filing written notice thereof with the Company. Each Employer
other than the Company shall have the right to withdraw from the Plan by action
of its Board of Directors and by filing written notice thereof with the Company,
in which event the Employer shall cease to be an Employer for purposes of the
Plan; provided, however, that no withdrawal shall affect the right of any
Employee or beneficiary to any excess retirement benefit for any period of time
that the Employee was an Excess Benefit Employee or the right of any Employee or
beneficiary who is then receiving excess retirement benefit payments hereunder.

9



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          1. Non-Alienation of Retirement Rights or Benefits. No Employee and no
beneficiary of an Employee shall encumber or dispose of such person’s right to
receive any payments hereunder. Payments hereunder, or the right thereto, are
expressly declared to be non-assignable and non-transferable. If an Employee or
beneficiary attempts to assign, transfer, alienate, or encumber the right to
receive any payment hereunder or permits the same to be subject to alienation,
garnishment, attachment, execution, or levy of any kind, then thereafter during
the life of such Employee or beneficiary, and also during any period in which
any Employee or beneficiary is incapable in the judgment of an Employer of
attending to personal financial affairs, any payments which an Employer is
required to make hereunder may be made, in the sole and absolute discretion of
the Employer, either directly to such Employee or beneficiary or to any other
person for the future care, use or benefit of such Employee or beneficiary or
that of such person’s dependents, if any. Each such payment may be made without
the intervention of a guardian, the receipt of the payee shall constitute a
complete acquittance to the Employer with respect thereto, and the Employer
shall have no responsibility for the proper application thereof.
          2. Plan Non-Contractual. Nothing herein contained shall be construed
as a commitment or agreement on the part of any person employed by an Employer
to continue employment with the Employer, and nothing herein contained shall be
construed as a commitment on the part of an Employer to continue the employment,
the annual rate of compensation, or any term or condition of employment of such
person for any period, and all Employees shall remain subject to discharge to
the same extent as if the Plan had never been put into effect.

10



--------------------------------------------------------------------------------



 



          3. Interest of Employee an Unfunded, Unsecured Promise. The provision
of this paragraph 3 shall apply notwithstanding any other provision of the Plan
to the contrary. All benefits payable under the Plan are payable solely from an
Employer’s general assets. The obligation of an Employer under the Plan to
provide an Employee or beneficiary a benefit is solely the unfunded, unsecured
promise of the Employer to make payments as provided herein. No person shall
have any interest in, or a lien or prior claim upon, any property of an Employer
with respect to such benefits greater than that of a general creditor of the
Employer.
          4. Status at Retirement Controlling. No Employee or beneficiary shall
be eligible for an excess retirement benefit under the Plan unless such Employee
is an Excess Benefit Employee (as defined in paragraph 5 of Article I) on the
date of such Employee’s retirement, death, or other termination of employment.
          5. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any person, firm, or corporation any legal or
equitable right as against any Employer, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.
          6. Absence of Liability. No member of the Board of Directors of any
Employer nor any officer of any Employer shall be liable for any act or action
hereunder, whether of commission or omission, taken by any other member, or by
an officer, agent, or employee, or, except in circumstances involving his bad
faith, for anything done or omitted to be done by himself.
          7. No Competition. The right of any Employee or beneficiary to an
excess retirement benefit will be terminated, or, if payment thereof has begun,
all further payments will be discontinued and forfeited in the event such
Employee (i) at any time subsequent to the

11



--------------------------------------------------------------------------------



 



effective date wrongfully discloses any secret process or trade secrets of the
Company or any Affiliated Employer, or any of the Company’s subsidiaries, or
(ii) engages, either directly or indirectly, as an officer, trustee, employee,
consultant, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that within the ten-year period following
his retirement the Company’s Board of Directors reasonably determines to be
competitive with the Company’s or any of its Affiliated Employers, or any of the
Company’s subsidiaries, to a degree materially contrary to the best interests of
the Company or any of its Affiliated Employers, or any of the Company’s
subsidiaries.
          8. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not effect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
          9. Compliance with Section 409A of the Code. (1) It is intended that
the Plan comply with the provisions of Section 409A of the Code, so as to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent.
               (2) Although the Committee shall use its best efforts to avoid
the imposition of taxation, interest and penalties under Section 409A of the
Code, the tax treatment of deferrals under this Plan is not warranted or
guaranteed. Neither the Company, the other members of the Affiliated Group, the
Board, nor the Committee (nor its designee) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan.
               (3) Any reference in this Plan to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other guidance
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the

12



--------------------------------------------------------------------------------



 



phrase “permitted by Section 409A of the Code,” or words or phrases of similar
import, shall mean that the event or circumstance shall only be permitted to the
extent it would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409(A)(a)(1) of the Code.
          10. Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.
          Executed this 22nd day of December, 2008.

            THE GOODYEAR TIRE & RUBBER COMPANY
      By:   /s/ Joseph B. Ruocco        Joseph B. Ruocco        Title:   Senior
Vice President, Human Resources        ATTEST:
      By:   /s/ Bertram Bell        Bertram Bell        Assistant Secretary     

13